Citation Nr: 0620828	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-31 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to August 6, 2001 for the grant of 
service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney at Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1972.  

This appeal arises from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The veteran, through his attorney, in June 2003 asserted that an earlier 
effective date of September 15, 2000 should be assigned for the evaluation 
of the veteran's chronic low back disorder.  The RO in a January 2004 
rating decision granted an earlier effective date of September 15, 2000 for 
the 40 percent rating for the veteran's chronic lumbar strain.  That 
decision has resulted in there being no case or controversy as to that 
issue.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 153, 155 
(1994).  

The only issue remaining on appeal, is set out on the title page.  


FINDINGS OF FACT

1.  The veteran's May 1972 Report of Medical History was checked "yes" 
beside frequent trouble sleeping.  On the reverse of the form, in the 
section for elaboration by the physician was typed "nightmares after 
Vietnam 1970."  On the Report of Medical Examination at separation in May 
1972 the psychiatric evaluation was noted to be normal.  

2.  VA received the veteran's Application for Compensation or Pension on 
June 27, 1972.  On the application form in the block for listing diseases 
for which the claim was made was written, "nightmares about Vietnam."  

3.  In July 1972, the RO requested that a VA examination of the veteran be 
scheduled.  

4.  The RO received a letter from the veteran's mother in August 1972, 
which indicated the veteran was unavailable for a VA examination.  He had 
been discharged from the service in Europe and had remained there to tour 
Europe.  The exact date of his arrival in the continental United States was 
unknown.  

5.  The first documentation of any symptoms of PTSD appears in an Intake 
from the Vet Center dated August 8, 2001.  

6.  The first confirmed diagnosis of PTSD appears in November 2001 Vet 
Center records.  

7  The first complete evaluation addressing the criteria for diagnosing 
PTSD appears in a July 2002 VA psychiatric evaluation report.  


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than August 6, 2001, 
for service connection for PTSD have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.304(f), 3.400 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has satisfied its 
duties to the appellant under the Veterans Claims Assistance Act of 
2000 (VCAA).  A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the information 
and evidence that VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or something 
to the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board notes that the July 2001 VCAA letter pertained to the veteran's 
claims for service connection, and not to his subsequent claims for earlier 
effective dates for the awards of service connection and TDIU thereafter 
granted.  The May 2002 letter from the RO to the veteran requested only 
evidence of a current diagnosis of PTSD, not the first diagnosis or first 
record of treatment.  The Board is cognizant of the recent decision of the 
United States Court of Appeals for Veterans Claims (the Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that VCAA 
notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  The veteran was 
not adequately notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase.  

The veteran submitted his PTSD questionnaire in June 2002.  As to the 
question of whether he had been diagnosed with PTSD, the veteran responded, 
yes, at the Vet Center in Salem Oregon.  The only treatment he indicated he 
had received for PTSD was at the VA Vet Center in Salem, Oregon.  The 
claims folder includes the veteran's records from the Vet Center.  

On a separate statement in support of claim form he indicated he had been 
treated (without identifying for what disability) at the VA in Minneapolis-
St Paul in or around July 1972 through June 1973 and at the VA medical 
facility in Reno, Nevada in or around 1973 to 1975.  The claims folder 
contains the veteran's records of hospitalization during October and 
November 1972 at the Minneapolis VA hospital.  Correspondence from the 
veteran's mother, received by the RO in August 1972, indicated the veteran 
had remained in Europe during the summer of 1972.  The Board has concluded 
the October and November VA hospital records from Minneapolis are the 
records the veteran attempted to describe in his June 2002 statement.  The 
claims folder also includes records of the veteran's September 1972 
hospitalization and treatment at a military facility after his separation 
from the service during his European tour.  In July 2004, the RO received 
notice from the Reno VA that there were no available records.  The 
regulations provide that VA may cease assisting the veteran when the 
custodian of the record has informed them that the records are unavailable.  
38 C.F.R. § 3.159(d)(2005).  The veteran has not identified any other 
records that might be relevant to his claim.  

The issue of entitlement to an earlier effective date for service 
connection for PTSD is a "downstream" claim, the outcome of this appeal is 
dependent on evidence which is already in the file.  The Court has held 
that there is no duty under the VCAA to notify the veteran of the evidence 
needed to substantiate a claim or to assist him in obtaining evidence where 
there is no reasonable possibility that any further assistance would aid 
him in substantiating a claim.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
No additional amount of development could alter the factual record in this 
case.  Any and all evidence pertaining to the effective date issues is 
already in the file.  VA therefore has no further duty to notify the 
veteran of evidence needed to substantiate this claim, or to assist him in 
obtaining evidence.  There would be no benefit to the veteran in remanding 
the claim for further notice or to address any additional notice 
requirements under Dingess/Hartman.  Based on the foregoing, the Board 
finds that, in the circumstances of this case, any additional development 
or notification would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant are to be 
avoided).  VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any deficiency 
in notice to the appellant as to the duty to assist, including the 
respective responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 229 (2003).  

For the reasons set forth above, and given the facts of this case, the 
Board finds that no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the appellant.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of receipt of 
the claim or the date entitlement arose whichever is the later.  The 
effective date of disability compensation based on direct service 
connection is the day following separation from active service or the date 
entitlement arose if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2005).  

Service connection for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance with section 4.125(a) of 
this chapter; a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  If evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran service, the 
veteran's lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.305(f) (2005).  

Factual Background and Analysis.  The veteran's attorney has asserted that 
service connection for PTSD should be made effective as of June 1972, the 
date VA received the veteran's original application for VA benefits.  The 
controlling regulations provide generally, that the date of a grant of 
service connection is the date of claim, or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  

The facts of this case indicate that it is not the date of claim, but the 
date entitlement arose which is the controlling factor for the assignment 
of the effective date of service connection for PTSD.  The regulations 
require medical evidence diagnosing the condition in accordance with 
section 4.125(a) of this chapter to establish service connection for PTSD.  
38 C.F.R. § 3.304(f).  The claims folder does not include any medical 
evidence diagnosing PTSD prior to the August 8, 2001 intake interview at 
the Vet Center.  It is immaterial when the veteran filed his claim for 
service connection since entitlement to the benefit, service connection for 
PTSD, is not shown prior to August 2001.  

The facts of the case are as follows:  The veteran's May 1972 Report of 
Medical History was checked "yes" beside frequent trouble sleeping.  On 
the reverse of the form, in the section for elaboration by the physician 
was typed "nightmares after Vietnam 1970."  On the Report of Medical 
Examination at separation in May 1972 the psychiatric evaluation was noted 
to be normal.  June 13, 1972 service medical records included complaints of 
nightmares.  

The veteran's DD Form 214 indicates he was discharged from the service on 
June 21, 1972.  His awards and decorations included a Purple Heart.  

VA received the veteran's Application for Compensation or Pension on June 
27, 1972.  In the block for listing diseases for which the claim was made 
was written "nightmares about Vietnam."  

In July 1972, the RO requested that a VA examination of the veteran be 
scheduled.  The RO received a letter from the veteran's mother in August 
1972, which indicated the veteran was unavailable for a VA examination.  He 
had been discharged from the service in Europe and had remained there to 
travel around Europe.  The exact date of his arrival in the continental 
United States was unknown.  

The RO in an August 1972 rating decision granted service connection for 
residuals of shell fragment wounds to the right lower leg and right elbow, 
varicose veins, and a scalp scar and denied service connection for 
residuals of a tonsillectomy, hearing loss, allergy to soaps, a deformed 
femur, and a back condition.  

Records from the U.S. Army General Hospitals at Nürnberg and Landstuhl, 
Germany reveal the veteran was admitted in September 1972 with a suspected 
herniated nucleus pulposus.  There are no notations regarding nightmares or 
diagnosis of any psychiatric disorder.  

VA records of hospitalization in October 1972 at the Minneapolis VA 
hospital reveal the veteran was treated for low back pain.  There are no 
references to nightmares or any diagnosis of a psychiatric disorder.  

An October 1974 VA examination report noted the veteran had been in a 
helicopter incident in which a bomb went off.  He had suffered shrapnel 
wounds to the head, back, arms and legs.  He had previously had headaches 
and now had occasional back pain.  The veteran reported he was nervous, but 
slept well.  Mental status examination revealed he was well oriented to 
time, place and person and showed no memory deficits.  The report did not 
include a diagnosis of any psychiatric disorder.  

The RO granted service connection for chronic low back pain in an January 
1973 rating decision.  A November 1974 rating decision reduced the rating 
for chronic low back pain.  

On August 6, 2001, the RO received a statement in support of claim from the 
veteran.  He indicated he wanted to amend his claim for service connection 
to include PTSD.  

The first documentation of any symptoms of PTSD appears in an Intake from 
the Vet Center dated August 8, 2001.  The veteran requested assistance from 
the Vet Center.  He had been referred by a representative from the Oregon 
DVA.  The veteran was unable to say what he wanted, but indicated the 
representative told him he needed to see someone regarding "psycho ed" 
for PTSD, depression, anxiety and ETOH connection.  The first confirmed 
diagnosis of PTSD appears in November 2001 Vet Center records.  There is a 
note indicating that Dr. P. had confirmed PTSD, depression and anxiety.  A 
June 2002 letter from Dr. P. states that he had been treating the veteran 
over the last two years for depression and PTSD due to service related 
incidents.  The first complete evaluation of the veteran's symptoms 
addressing whether his symptoms meet the criteria for diagnosing PTSD 
appears in a July 2002 VA psychological evaluation report.  

There is no record of any diagnosis of PTSD prior to August 6, 2001.  The 
regulations require evidence of a medical diagnosis of PTSD to demonstrate 
entitlement to service connection for PTSD.  38 C.F.R. § 3.304(f).  In the 
absence of any diagnosis of PTSD prior to August 2001, the preponderance of 
the evidence is against finding entitlement to service connection for PTSD 
prior to August 6, 2001.  

The veteran's attorney has requested that a VA examination be ordered and 
that a psychiatrist review the records to determine if the veteran had PTSD 
at the time of his separation from the service.  While the Court has held 
that records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, regardless of whether 
those records are physically on file, they include only records which were 
actually in existence.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Neither the veteran nor his attorney has asserted that PTSD or any other 
acquired psychiatric disorder was diagnosed prior to August 2001.  The 
veteran and his attorney have referred only to the reports of symptoms such 
as nightmares and nerves in 1972 and 1974, not to any diagnosis of PTSD 
prior to August 2001.  If the Board ordered an additional evaluation it 
would provide evidence only of a current diagnosis, not evidence of the 
existence of a diagnosis prior to August 6, 2001.  It would not provide a 
basis for finding the evidence in existence prior to August 2001 included a 
diagnosis of PTSD as required by the regulations.  38 C.F.R. § 3.304(f) 
(2005).  

The assignment of an earlier effective date for service connection for PTSD 
is not warranted.  


ORDER

An earlier effective date than August 6, 2001 for service connection for 
PTSD is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


